DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot in view of the new grounds of rejection.
Applicant argues that the newly recited limitations of the overcome the teaching of Reinmuth because Reinmuth discloses that “first sensor element 11 and second sensor element 12 being an integral part of a substrate 4.”  Applicant alleges that since 11, 12 are integral part of substrate 4, it would be improper to consider 11, 12 and cap 5 to read on the claimed second device.
Examiner respectfully disagree.  The claim merely requires a first device and a second device, where when the final device is formed a chamber therebetween.  The delimitation between the elements which constitute a “device” is not defined and requires the claimed elements.  Examiner has selected the elements of each device in the rejection.  Therefore, the final device as shown in fig. 4 of Reinmuth has all the claimed elements as the final product of the claims, and Examiner believes each and every claimed element is taught.
Since Applicant’s arguments for claims 10 and 17 are substantially identical to those provided for claim 1, the above response is sufficient to address those arguments.
The rejection is being maintained and updated to include the amended portions.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the cap wafer” at line 5. It is unclear whether this limitation is referring to “the cap layer” or whether said limitation is referring to another element.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 10-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over et al. (US PGPub 2015/0123217; hereinafter “Reinmuth”) in view of Morris et al. (US PGPub 2014/0008738; hereinafter “Morris”).
Re claim 1: Reinmuth teaches (e.g. figs. 4, 8, 1) a semiconductor structure, comprising: a first device (elements labeled 6 and 7; hereinafter “1D”); a second device (5 and material forming sensor elements 11, 12; hereinafter “2D”), wherein the second device is a micro-electro mechanical system (MEMS) device including a MEMS wafer (sensor elements 11, 12; e.g. paragraph 37; hereinafter “MW”), an intermedium oxide layer (bonding agent 3 which can be used in a seal glass bonding method which is known as an intermediate glass layer for wafer bonding; e.g. paragraphs 6 and 38), and a cap layer (sealing cap 5; e.g. paragraph 41), the MEMS wafer (MW) and the cap wafer (5) are sandwiched with the intermedium oxide layer (3), and the MEMS wafer (MW) is bonded to the first device (1D), and a chamber (13) is formed between the first device (1D) and the second device (2D); a first hole (14), disposed in the second device (2D) and defined between a first end (end of hole 14 closest to bottom of 5; hereinafter “1E”) with a first circumference (circumference of 14, hereinafter “1C”) and a second end (end of 14 interfacing with the hole 9 having a smaller circumference; hereinafter “2E”) with a second circumference (circumference of 9; hereinafter “2C”); a second hole (9), disposed in the second device (2D) and aligned to the first hole (14); and a sealing object (31, 32; hereinafter “SO”), for sealing the second hole (9), wherein the sealing object (31, 32) comprises a metal layer (metallic coating layer 32; e.g. paragraph 43) which is free from filling into the second hole (9), and a seal layer (resist 31; e.g. paragraph 42); wherein the first end (1E) links with the chamber (13), and the first circumference (1C) is different from the second circumference (2C), the second hole (9) is defined between the second end (2E) and a third end (top end of 9; hereinafter “3E”) with a third circumference (circumference of 3E which is the circumference of 9; hereinafter “3C”), and the second circumference (2C) and the third circumference (3C) are smaller than the first circumference (1C).
Reinmuth is silent as to explicitly teaching the seal layer is an oxide layer and that the sealing object comprises an oxide layer including a portion disposed on a same plane with the metal layer.
145, 150) comprises an oxide layer (second oxide layer 140 can be patterned into plugs 145 which cover vent holes; e.g. paragraphs 22 and 23) including a portion disposed on a same plane (145 and 150 are formed on a same plane in regions where 140 is removed) with the metal layer (additional material layer 150 which can be a layer of Al, Cu, Ti; e.g. paragraph 24).  Depositing additional material layer 150 on regions on the sides of plugs 145 would result in both elements having a lower surface formed on a same plane.
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the sealing structure as taught by Morris in the device of Reinmuth in order to have the predictable result of using a sealing structure which allows for better sealing of the vent holes while reducing the amount of the sealing oxide on the entire upper surface of the package to alleviate stresses which can develop (see paragraph 23).
Re claim 2: Reinmuth teaches the semiconductor structure wherein a depth of the first hole (14) and a depth of the second hole (9).
Reinmuth in view of Morris is silent as to the depth of the first hole (14) ranges from 10µm to 60µm, and the depth of the second hole (9) ranges from 80µm to 150µm.
Dimensions of the first hole and the second hole are known to be modified since dimensions such as height and width in the art of semiconductor technology are variables that are optimized to achieve desired operation properties.
Therefore, it would have been obvious to one of ordinary skill in the art, absent unexpected results, to make the depth of the first hole to be smaller than a depth of the second hole, to the above specified depths since fig. 6 of US 2016/0272486 to Shin et al. shows that such dimensional relationships are known to be effective in obtaining a sealed cavity within a MEMS device and therefore dimensions of the depths are known to be optimized through routine experimentation.
Re claim 4: Reinmuth in view of Morris teaches the semiconductor structure wherein the oxide layer (145 of Morris) disposed over the second hole (9 of Reinmuth) for sealing the third end (3E of Reinmuth); and the metal layer (150 of Morris) is disposed over the oxide layer (145 of Morris).
Re claim 5: Reinmuth in view of Morris teaches the semiconductor structure wherein the metal layer (150 of Morris) further disposes over an outer surface (outer surface of 5 of Reinmuth) of the second device (2D of Reinmuth).
Re claim 6: Reinmuth teaches the semiconductor structure wherein the first hole (14) and the second hole (9) are cylindrical profile (9 and 14 are openings that are etched into each respective element; e.g. paragraph 41).
Re claim 7: Reinmuth in view of Morris teaches the semiconductor structure wherein the first hole (14 of Reinmuth) and the second hole (9 of Reinmuth) have a first depth (1H) and a second depth (2H) respectively.
Reinmuth is silent as to explicitly teaching the first depth (1H) is smaller than the second depth (2H).
Dimensions of the first hole and second hole are known to be modified since dimensions such as height and width in the art of semiconductor technology are variables that are optimized to achieve desired operating properties.
Therefore, it would have been obvious to one of ordinary skill in the art, absent unexpected results to make the first depth to be smaller than a second depth since fig. 6 of US 2016/0272486 to Shin et al. shows that such a dimensional relationship is known to be effective in obtaining a sealed cavity within a MEMS device and therefore dimensions of the depths are known to be optimized through routine experimentation.
Re claim 8: Reinmuth in view of Morris teaches the semiconductor structure wherein the sealing object (31, 32 of Reinmuth which is comparable to 145, 150 of Morris) is arranged to seal the third end (3E of Reinmuth) of the second hole (9 of Reinmuth).
Re claim 10: Reinmuth teaches (e.g. figs. 4, 8, 1) a method of fabricating a semiconductor structure, comprising: providing a first device (elements labeled 6 and 7; hereinafter “1D”); providing a second device (5 and material forming sensor elements 11, 12; hereinafter “2D”), wherein the second device (2D) is a micro-electro mechanical system (MEMS) device including a MEMS wafer (sensor elements 11, 12; e.g. paragraph 37; hereinafter “MW”) contacted with the first device (1D), an intermedium oxide layer (bonding agent 3 which can be used in a seal glass bonding method which is known as an intermediate glass layer for wafer bonding; e.g. paragraphs 6 and 38) disposed over the MEMS wafer (MW) and a cap wafer (5) disposed over the intermedium oxide layer (3), and a chamber (13) is formed between the first device (1D) and the second device (2D); forming a first hole (14) in the second device (2D) and defined between a first end (end of hole 14 closest to bottom of 5; hereinafter “1E”) with a first circumference (circumference of 14, hereinafter “1C”) and a second end (end of 14 interfacing with the hole 9 having a smaller circumference; hereinafter “2E”) with a second circumference (circumference of 9; hereinafter “2C”); forming a second hole (9) in the second device (2D) and aligned to the first hole (14); and sealing the second hole (9) by using a sealing object (31, 32) including a metal layer (metallic coating layer 32; e.g. paragraph 43) which is free from filling into the second hole (9); wherein the first end (1E) links with the chamber (13), and the first circumference (1C) is different from the second circumference (2C), the second hole (9) is defined between the second end (2E) and a third end (top end of 9; hereinafter “3E”) with a third circumference (circumference of 3E which is the circumference of 9; hereinafter “3C”), and the second circumference (2C) and the third circumference (3C) are smaller than the first circumference (1C).
Reinmuth is silent as to explicitly teaching the metal layer contacts a top-most surface of the second device and an oxide layer which is partially disposed on the top-most surface of the second device.
Morris teaches (e.g. figs. 1F, 2) the metal layer (additional material layer 150 which can be a layer of Al, Cu, Ti; e.g. paragraph 24) contacts a top-most surface (top 5 of Reinmuth corresponds to top-most surface of 130 of Morris; hereinafter “TMS”) of the second device (2D of Reinmuth) and an oxide layer (second oxide layer 140 can be patterned into plugs 145 which cover vent holes; e.g. paragraphs 22 and 23) which is partially disposed on the top-most surface (TMS) of the second device (2D of Reinmuth).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the sealing structure as taught by Morris in the device of Reinmuth in order to have the predictable result of using a sealing structure which allows for better sealing of the vent holes while reducing the amount of the sealing oxide on the entire upper surface of the package to alleviate stresses which can develop (see paragraph 23).
Re claim 11: Reinmuth in view of Morris teaches the method wherein sealing the second hole (9 of Reinmuth) by using the sealing object (145 and 150 of Morris) including the metal layer (150 of Morris) which is free from filling into the second hole (9 of Reinmuth) and the oxide layer (145 of Morris) including the portion disposed on the same plane (Morris deposits additional material layer 150 on regions not covered by plugs 145 would result in both elements 145 and 150 having a lower surface formed on a same plane) with the metal layer (150 of Morris) comprises: forming the oxide layer (second oxide layer 140 can be patterned into plugs 145 which cover vent holes; e.g. paragraphs 22 and 23) over the second hole (9 of Reinmuth) for sealing the third end (3E of Reinmuth); and forming the metal layer (150 of Morris) over the oxide layer (145 of Morris).
Re claim 12: Reinmuth in view of Morris teaches the method wherein sealing the second hole (9 of Reinmuth) by using the sealing object (145, 150 of Morris) further comprises: disposing the metal layer (150 of Morris) over an outer surface (outer surface of 5 of Reinmuth) of the second device (2D of Reinmuth).
Re claim 13: Reinmuth teaches the method wherein the first hole (14) and the second hole (9) are cylindrical profile (9 and 14 are openings that are etched into each respective element; e.g. paragraph 41).
Re claim 14: Reinmuth in view of Morris teaches the method wherein the first hole (14 of Reinmuth) and the second hole (9 of Reinmuth) have a first depth (1H) and a second depth (2H) respectively.
Reinmuth is silent as to explicitly teaching the first depth (1H) is smaller than the second depth (2H).
Dimensions of the first hole and second hole are known to be modified since dimensions such as height and width in the art of semiconductor technology are variables that are optimized to achieve desired operating properties.
Therefore, it would have been obvious to one of ordinary skill in the art, absent unexpected results to make the first depth to be smaller than a second depth since fig. 6 of US 2016/0272486 to Shin et al. shows that such a dimensional relationship is known to be effective in obtaining a sealed cavity within a MEMS device and therefore dimensions of the depths are known to be optimized through routine experimentation.
Re claim 15: Reinmuth in view of Morris teaches the method wherein sealing the second hole (9 of Reinmuth) by using the sealing object (31, 32 of Reinmuth which is 145, 150 of Morris) is arranged to seal the third end (3E of Reinmuth) of the second hole (9 of Reinmuth).
Re claim 16: Reinmuth teaches the semiconductor structure wherein a width of the first hole (14) and a width of the second hole (9).
Reinmuth in view of Morris is silent as to the width of the first hole (14) ranges from 10µm to 60µm, and the width of the second hole (9) ranges from 1µm to 3µm.
Dimensions of the first hole and the second hole are known to be modified since dimensions such as height and width in the art of semiconductor technology are variables that are optimized to achieve desired operation properties.
Therefore, it would have been obvious to one of ordinary skill in the art, absent unexpected results, to make the depth of the first hole to be smaller than a depth of the second hole, to the above specified depths since fig. 6 and paragraph 80 of US 2016/0272486 to Shin et al. shows that such dimensional relationships are known to be effective in obtaining a sealed cavity within a MEMS device and therefore dimensions of the depths are known to be optimized through routine experimentation.
Re claim 17: Reinmuth teaches (e.g. figs. 4, 8, 1) a semiconductor structure, comprising: a semiconductor device (elements labeled 6 and 7; hereinafter “1D”); a micro-electro mechanical system (MEMS) device, including a MEMS wafer (material forming sensor elements 11, 12, hereinafter “MW”), an intermedium oxide layer (bonding agent 3 which can be used in a seal glass bonding method which is known as an intermediate glass layer for wafer bonding; e.g. paragraphs 6 and 38) and a cap wafer (5), wherein the cap wafer (5) and the MEMS wafer (MW) are on opposing sides of the intermedium oxide (3), and the MEMS wafer (MW) is bonded to the semiconductor device (1D), and a chamber (13) is formed between the semiconductor device (1D) and the MEMS wafer (MW); a first hole (14), disposed in the cap wafer (2D) and defined between a first end (end of hole 14 closest to bottom of 5; hereinafter “1E”) with a first circumference (circumference of 14, hereinafter “1C”) and a second end (end of 14 interfacing with the hole 9 having a smaller circumference; hereinafter “2E”) with a second circumference (circumference of 9; hereinafter “2C”); a second hole (9), disposed in the cap wafer (2D) and aligned to the first hole (14), and the second hole (9) being a straight hole (9 is a straight hole); and a sealing object (31, 32), for sealing the second hole (9), wherein the sealing object (31, 32) comprises a metal layer (metallic coating layer 32; e.g. paragraph 43) and a sealing layer (31), the metal layer is free from filling into the second hole (9); wherein the first end (1E) links with the chamber (13), and the first circumference (1C) is different from the second circumference (2C), the second hole (9) is defined between the second end (2E) and a third end (top end of 9; hereinafter “3E”) with a third circumference (circumference of 3E which is the circumference of 9; hereinafter “3C”), and the second circumference (2C) and the third circumference (3C) are smaller than the first circumference (1C).

Morris teaches (e.g. figs. 1F, 2) the seal layer is an oxide layer (second oxide layer 140 can be patterned into plugs 145 which cover vent holes; e.g. paragraphs 22 and 23) and that the metal layer (additional material layer 150 which can be a layer of Al, Cu, Ti; e.g. paragraph 24) surrounds and covers (depositing additional material layer 150 on regions on the sides of plugs 145 would result in 150 surrounding and covering a top portion of 145) a top portion (horizontal portion of 145; hereinafter “TP”) of the oxide layer (145), and the top portion (TP) of the oxide layer (145) contacts a top-most surface (top most surface of 5 of Reinmuth corresponds to top-most surface of 130 of Morris; hereinafter “TMS”) of the second device (5 of Reinmuth).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the sealing structure as taught by Morris in the device of Reinmuth in order to have the predictable result of using a sealing structure which allows for better sealing of the vent holes while reducing the amount of the sealing oxide on the entire upper surface of the package to alleviate stresses which can develop (see paragraph 23).
Re claim 18: Reinmuth in view of Morris teaches the semiconductor structure wherein the oxide layer (145 of Morris) disposed over the second hole (9 of Reinmuth) for sealing the third end (3E of Reinmuth); and the metal layer (150 of Morris) is disposed over the oxide layer (145 of Morris).
Re claim 19: Reinmuth in view of Morris teaches the semiconductor structure wherein the metal layer (150 of Morris) further disposes over an outer surface (outer surface of 5 of Reinmuth) of the cap wafer (2D of Reinmuth).
Re claim 20: Reinmuth teaches the semiconductor structure wherein a depth of the first hole (14), a width of the first hole (14), a depth of the second hole (9), and a width of the second hole (9).
Reinmuth in view of Morris is silent as to the depth of the first hole (14) ranges from 10µm to 60µm, the width of the first hole (14) ranges from 10µm to 60µm, the depth of the second hole (9) ranges from 80µm to 150µm, the width of the second hole (9) ranges from 1µm to 3µm.
Dimensions of the first hole and the second hole are known to be modified since dimensions such as height and width in the art of semiconductor technology are variables that are optimized to achieve desired operation properties.
Therefore, it would have been obvious to one of ordinary skill in the art, absent unexpected results, to make the depth of the first hole to be smaller than a depth of the second hole, to the above specified depths since fig. 6 and paragraph 80 of US 2016/0272486 to Shin et al. shows that such dimensional relationships are known to be effective in obtaining a sealed cavity within a MEMS device and therefore dimensions of the depths are known to be optimized through routine experimentation.
Re claim 21: Reinmuth in view of Morris teaches the semiconductor structure wherein the oxide layer (145 of Morris) includes a first portion (vertical portion of 145 of Morris) in the second hole (9 of Reinmuth) and a second portion (horizontal portion of 145 of Morris) on the outer surface (outside of 9 of Reinmuth), and the first portion and the second portion are formed integrally.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinmuth in view of Morris as applied to claim 1, and further in view of Peterson et al. (US 6,500,760; hereinafter “Peterson”).
Re claim 9: Reinmuth in view of Morris teaches anti-adhesive coating being integrated into the cavities (e.g. paragraph 38) and teaches substantially the entire structure of claim 1 except explicitly teaching the semiconductor structure wherein a self-assembled monolayer (SAM) coating is deposited on a surface of the chamber.
Peterson teaches a self-assembled monolayer (SAM) coating (SAM is applied as an anti-stiction film for MEMS structures; e.g. column 9, line 30 of Peterson) is deposited on a surface of the chamber (13 of Reinmuth).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the SAM film as taught by Peterson in the device of Reinmuth in view of Morris in order to have the predictable result of ensuring the MEMS device has a longer life span by the use of anti-stiction films.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822